Citation Nr: 1043662	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance.  


REPRESENTATION

Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served in the Merchant Marine from August 1943 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In a September 2009 decision, the Board denied this appeal.  The 
Veteran appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court).  In August 2010, the Veterans 
Court issued a decision vacating the Board's decision and 
remanding the matter for further proceedings consistent with the 
Veterans Court's decision.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

In an October 2010 statement, the Veteran's representative 
asserted that the Veteran had raised a claim of 
entitlement to service connection for all of his 
disabilities - including diabetes, peripheral neuropathy, 
and dysfunctional bone marrow -  on the theory that these 
are secondary to service-connected asbestosis.  This claim 
has not yet been adjudicated by the RO and the Board 
therefore does not have jurisdiction over the claim.  
These claims are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In this case, service connection has been established for 
asbestosis and hearing loss but not for disability due to any 
other disease or injury.  The Veteran has requested entitlement 
to SMC based on the need for regular aid and attendance.  SMC is 
available if, as the result of service-connected disability, a 
veteran has such significant disabilities as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  VA has a 
duty to assist a claimant in obtaining evidence to substantiate 
his or her claim.  38 U.S.C.A. § 5103A.  When it comes to 
evaluating a disability, accurate and fully descriptive medical 
examinations are required.  38 C.F.R. § 4.1.  

VA afforded the Veteran an examination in October 2007 with 
regard to his claim for SMC based on the need for regular aid and 
attendance.  The examiner reported the Veteran's description of 
his limitations and provided results of a physical examination.  
In his report, the examiner referred not only to asbestosis but 
to non service-connected medical conditions including diabetes 
and essential thrombocytosis.  Other than attributing the 
Veteran's driving limitation to peripheral neuropathy, the 
examiner failed to identify which of his conditions was 
responsible for the limitations described.  The examination is 
therefore inadequate.  

The critical question in this case then is whether the Veteran's 
service-connected disabilities have resulted in the need for 
regular aid and attendance.  Neither the October 2007 examination 
report, nor any other evidence of record, provides sufficient 
information for the Board to decide this appeal.  Remand is 
therefore required so that VA can afford the Veteran an adequate 
examination.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should adjudicate the 
recently raised new claims: (a) service 
connection for diabetes on a secondary 
basis; (b) service connection for 
peripheral neuropathy on a secondary 
basis; and (c) service connection for 
dysfunctional bone marrow on a 
secondary basis.   

2.	Schedule the Veteran for a medical 
examination to determine whether, as 
the result of service-connected 
disability or disabilities, the Veteran 
is in need of regular aid and 
attendance (the Veteran is service 
connected at this time for two 
disabilities: asbestosis and hearing 
loss).  The claims file must be 
provided to the examiner, the examiner 
must review the claims file in 
conjunction with the examination, and 
the examiner must annotate his or her 
report as to whether the claims file 
was reviewed.

For each limitation noted by the 
examiner, the examiner must 
specifically identify the medical 
condition (i.e., asbestosis, diabetes, 
hearing loss, etc.) from which such 
limitation derives.  

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

